DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: A groove 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 8-12 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hangio SHIM (PG-Pub. US 20170372122), hereinafter SHIM.
Regarding claim 1, SHIM teaches: a user equipment, comprising: a housing including a front housing, a rear housing, and a middle frame located between the front housing and the rear housing (FIG. 1A-1C; ¶ [0092] the mobile terminal 100 will generally include a case (for example, frame, housing, cover, and the like) forming the appearance of the terminal. In this embodiment, the case is formed using a front case 101 and a rear case 102. Various electronic components are incorporated into a space formed between the front case 101 and the rear case 102. At least one middle case may be additionally positioned between the front case 101 and the rear case 102); 
at least one ultrasound handprint sensor located on an inner wall of the middle frame, and configured to emit an ultrasound capable of passing through the middle frame, receive an ultrasound reflected by a hand of a user, and generate an electric signal of handprint information based on the ultrasound reflected by the hand of the user (¶ [0037] The sensing unit 140 is typically implemented using one or more sensors configured to sense internal information of the mobile terminal…For example, the sensing unit 140 may include at least one of…a finger scan sensor, a ultrasonic sensor…; ¶ [0157] The mobile terminal 100 according to FIG. 4A includes a first finger scan unit 300a provided on one side surface, and a second finger scan unit 300b provided on another side surface. The first and second finger scan units 300a and 300b may include a plurality of finger scan portions arranged in one direction);
and a controller located inside the housing, electrically connected to the at least one ultrasound handprint sensor, and configured to control the at least one ultrasound handprint sensor, and convert the electric signal of the handprint information collected by the at least one ultrasound handprint sensor into a handprint image (FIG. 1A; ¶ [0144] The controller 180 generates a fingerprint image by outputting an ultrasonic wave with the decided intensity (S305). When the pressure level is low, the controller 180 increases the output intensity of the ultrasonic wave. On the other hand, when the pressure level is high, the controller 180 lowers the output intensity of the ultrasonic wave. The controller 180 may preset the output intensity of the ultrasonic wave corresponding to the pressure level. The output intensity of the ultrasonic wave preset to correspond to the pressure level depends on quality of the fingerprint image).
Regarding claim 2, SHIM teaches: the user equipment of claim 1 as applied above; further comprising: at least one pressure sensor, in a one-to-one correspondence with the at least one ultrasound handprint sensor, located between a corresponding ultrasound handprint sensor and the middle frame, electrically connected to the controller (¶ [0134] As illustrated in a pressure sensing layer 310 (pressure sensor), a coating layer 320, an electrode portion 330, a piezoelectric element 340 (ultrasound sensor), and a base portion 350, which are sequentially arranged beneath the one area of the metallic front case 101 (similar to middle frame, see FIG. 4A where the sensor arrangement is on the side of the terminal instead of the front)); 
and configured to detect a pressure applied by the hand of the user on a side wall where the corresponding ultrasound handprint sensor is located, wherein the controller is further configured to control, in response to the pressure detected by the at least one pressure sensor exceeding a preset pressure threshold, the corresponding ultrasound handprint sensor corresponding to the at least one pressure sensor to acquire the electric signal of the handprint information (¶ FIGS. 1A and 2A-2B; ¶ [0144] The controller 180 generates a fingerprint image by outputting an ultrasonic wave with the decided intensity (S305). When the pressure level is low, the controller 180 increases the output intensity of the ultrasonic wave. On the other hand, when the pressure level is high, the controller 180 lowers the output intensity of the ultrasonic wave. The controller 180 may preset the output intensity of the ultrasonic wave corresponding to the pressure level. The output intensity of the ultrasonic wave preset to correspond to the pressure level depends on quality of the fingerprint image; ¶ [0149] However, when pressure more than preset reference pressure is detected by the pressure sensing layer 310, the controller 180 does not output the first indicator 501a but outputs an ultrasonic wave with output intensity corresponding to the detected pressure level).

    PNG
    media_image1.png
    578
    465
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    471
    383
    media_image2.png
    Greyscale

Regarding claim 3, SHIM teaches: the user equipment of claim 1 as applied above;
wherein the at least one ultrasound handprint sensor includes two ultrasound handprint sensors located respectively on two opposite inner walls of the middle frame (¶ [0157] The mobile terminal 100 according to FIG. 4A includes a first finger scan unit 300a provided on one side surface, and a second finger scan unit 300b provided on another side surface).
Regarding claim 4, SHIM teaches: the user equipment of claim 2 as applied above; further comprising: a flexible board connecting the controller to the at least one ultrasound handprint sensor, and connecting the at least one pressure sensor to the controller (¶ [0134] The finger scan unit 300 includes a flexible printed circuit board (FPCB) 181a; ¶ [0139] The pressure sensing layer 310 measures a pressure level of external force applied onto the finger scan unit 300. The pressure sensing layer 310 is provided on the coating layer 320 and electrically connected to the FPCB 181a; ¶ [0142] As illustrated in FIG. 3A, when external force the controller 180 measures a pressure level of the external force detected by the pressure sensing unit 310 (S302). For example, the pressure sensing unit 310 may detect the external force based on about 256 different levels).
Regarding claim 8, SHIM teaches: a method for identifying a handprint, applied to a user equipment (¶ 0019] FIGS. 3A and 3B are conceptual views illustrating a method for controlling a mobile terminal in accordance with one embodiment of the present invention); 
the method comprising: collecting a handprint image of a hand, the handprint image including at least one of a palm print image corresponding to a palm print of a palm or a fingerprint image corresponding to a fingerprint of a finger (FIG 3A. ¶ [0142]-[0144]; ¶ [0144] the controller 180 generates a fingerprint image by outputting an ultrasonic wave with the decided intensity (S305));
comparing an image in the handprint image to a sample image in a pre-stored image library, the sample image in the pre-stored image library including at least one of a palm print image corresponding to a palm print of a palm or a fingerprint image corresponding to a fingerprint of a finger of a legitimate user (¶ [0158] The controller 180 compares fingerprint images detected by the first and second finger scan units 300a and 300b with pre-stored fingerprint images. For example, when a plurality of fingerprint images with respect to the user's fingers are stored, the controller 180 may compare the detected fingerprint images with the stored plurality of fingerprint images and thus perform different functions);
in response to determining a sample image with a similarity to the image in the handprint image exceeding a preset similarity threshold, determining, based on a pre- stored correspondence between a sample image and a hand part, a combination of hand parts corresponding to the image in the handprint image (¶ [0159] According to this embodiment, the controller 180 may release a lock state and controls the display unit 151 to output a home screen page when a fingerprint image pre-stored in the memory 170 is substantially the same as the fingerprint image scanned by the first finger scan unit 300a);
and executing, based on a pre-stored correspondence between a combination of hand parts and a control instruction, a control instruction corresponding to the combination of hand parts corresponding to the image in the handprint image ( ¶ [0159] According to this embodiment, the controller 180 may release a lock state and controls the display unit 151 to output a home screen page when a fingerprint image pre-stored in the memory 170 is substantially the same as the fingerprint image scanned by the first finger scan unit 300a).
Regarding claim 9, SHIM teaches: the method of claim 9, wherein collecting the handprint image of the hand includes: detecting, via a pressure sensor in the user equipment, a pressure applied by the hand of the user on a side wall where an ultrasound handprint sensor corresponding to the pressure sensor is located (¶ [0142] As illustrated in FIG. 3A, when external force is detected by the pressure sensing unit 310 (S301), the controller 180 measures a pressure level of the external force detected by the pressure sensing unit 310 (S302). For example, the pressure sensing unit 310 may detect the external force based on about 256 different levels);
in response to the pressure exceeding a preset pressure threshold, collecting, by the ultrasound handprint sensor, an electric signal of handprint information of the hand (¶ [0143] When the external force detected by the pressure sensing layer 310 has a pressure level more than a specific reference pressure level, the controller 180 activates a finger scan function of the finger scan unit (S303). The controller 180 decides intensity of an ultrasonic wave according to the pressure level detected by the pressure sensing unit 310 (S304));
and converting the electric signal of the handprint information into the handprint image (¶ [0144] the controller 180 generates a fingerprint image by outputting an ultrasonic wave with the decided intensity (S305).
Regarding claim 10, SHIM teaches: an apparatus for identifying a handprint, applied to a user equipment, the apparatus comprising: a processor; and a memory for storing instructions executable by the processor (see FIG. 1, controller 180, memory 170, and sensing unit 140); 
wherein the processor is configured to: collect a handprint image of a hand, the handprint image including at least one of a palm print image corresponding to a palm print of a palm or a fingerprint image corresponding to a fingerprint of a finger; compare an image in the handprint image to a sample image in a pre- stored image library, the sample image in the pre-stored image library including at least one of a palm print image corresponding to a palm print of a palm or a fingerprint image corresponding to a fingerprint of a finger of a legitimate user; in response to determining a sample image with a similarity to the image in the handprint image exceeding a preset similarity threshold, determine, based on a pre-stored correspondence between a sample image and a hand part, a combination of hand parts corresponding to the image in the handprint image; and execute, based on a pre-stored correspondence between a combination of hand parts and a control instruction, a control instruction corresponding to the combination of hand parts corresponding to the image in the handprint image
Regarding claim 11, SHIM teaches: the apparatus of claim 10, wherein when collecting the handprint image of the hand, the processor is further configured to: detect, via a pressure sensor in the user equipment, a pressure applied by the hand of the user on a side wall where an ultrasound handprint sensor corresponding to the pressure sensor is located; in response to the pressure exceeding a preset pressure threshold, collect, by the ultrasound handprint sensor, an electric signal of handprint information of the hand; and convert the electric signal of the handprint information into the handprint image (these limitations are similar of that in claim 9 and is rejected in the same manner as applied above).
Regarding claim 12, SHIM teaches: a non-transitory computer-readable storage medium having stored thereon instructions (¶ [0082] the memory 170 can store programs to support operations of the controller 180; ¶[0083] the memory 170 may include one or more types of storage mediums);
 that when executed by at least one processor, cause the at least one processor to implement the method of claim 8 (rejected in the same manner as applied in claim 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIM (PG-Pub. US 20170372122), in view of Dohyung Ha (PG-Pub. US 20190041912), hereinafter Ha.
Regarding claim 5, SHIM teaches: the user equipment of claim 1 as applied above;
SHIM does not explicitly teach: wherein an outer wall of the middle frame includes an engraving that indicates an area where the at least one ultrasound handprint sensor acquires the electric signal of the handprint information.
However, in a related field, Ha teaches: wherein an outer wall of the middle frame includes an engraving that indicates an area where the at least one ultrasound handprint sensor acquires the electric signal of the handprint information (FIG. 3; ¶ [0091] according to various embodiments, the side touch area may include an indicator 350 that enables the user to intuitively recognize. For example, by embossing molding or engraving molding a position corresponding to the side touch area of the transparent window, the user may recognize the side touch area).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHIM to incorporate the teachings of Ha by including: wherein an outer wall of the middle frame includes an engraving that indicates an area where the at least one ultrasound handprint sensor acquires the electric signal of the handprint information in order to enable the user to intuitively recognize the side touch area.
Allowable Subject Matter




















Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, SHIM teaches all the limitation of base claim 1. However, Shim does not teach: wherein the at least one ultrasound handprint sensor includes a film handprint sensor, wherein the inner wall of the middle frame includes a groove, and wherein the film handprint sensor is disposed inside the groove. In a related field, Bash (PG-Pub. US-20190244007) teaches an ultra sound fingerprint being a film (¶ [0039] for another example, the fingerprint sensor 500 may include a piezo film, and thus, can sense the fingerprint of a finger in an ultrasonic manner. In addition, Kwon (PG-Pub. US-20190073505) teaches a fingerprint sensor having a groove (¶ [0057] the fingerprint scanner 50 may be attached on the rear surface of the display module 30 in a hole H of the heat dissipation film 40. The 
However, the prior art fails to disclose, teach, or suggest the groove being in the inner wall of the side frame of the user equipment. 
Regarding claim 7, SHIM teaches all the limitation of base claim 2. However, SHIM does not teach: wherein the at least one pressure sensor includes a film pressure sensor, wherein the inner wall of the middle frame includes a groove, wherein a film handprint sensor and the film pressure sensor are disposed inside the groove, and wherein the film pressure sensor is identical in size to the film handprint sensor. In a related field, Sawano (PG-Pub. US-20050213799) teaches a pressure sensor being a film type (¶ [0033] a film-type pressure sensor 50 for sensing a pressure generated when a portion of the finger FN from the second joint to the first joint comes in contact with the sensor). Also, in a related field, Kwon (PG-Pub. US-20190073505) teaches a fingerprint sensor having a groove (¶ [0057] the fingerprint scanner 50 may be attached on the rear surface of the display module 30 in a hole H of the heat dissipation film 40).
However, the prior art fails to disclose, teach, or suggest the groove being in the inner wall of the side frame of the user equipment and also fails to disclose the film pressure sensor is identical in size to the film handprint sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665